UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7620
GARY RAY WEBB,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                  (CR-94-122-F, CA-01-489-5-F)

                      Submitted: March 15, 2002

                       Decided: April 8, 2002

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Milton Gordon Widenhouse, Jr., RUDOLF, MAHER, WIDEN-
HOUSE & FIALKO, Chapel Hill, North Carolina, for Appellant. Jane
J. Jackson, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. WEBB
                               OPINION

PER CURIAM:

   Gary Webb appeals from a district court order that concluded his
motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) was barred
due to his failure to seek leave from this court to file a second or suc-
cessive motion under 28 U.S.C.A. § 2244(a) (West Supp. 2001).
However, the Supreme Court has held that a § 2255 motion will not
be considered successive if the prior motion was dismissed for techni-
cal or procedural reasons. Slack v. McDaniel, 529 U.S. 473, 484-86
(2000); Stewart v. Martinez-Villareal, 523 U.S. 637 (1998).

   In 1998, attorneys representing Webb filed a motion to vacate his
conviction and sentence pursuant to 28 U.S.C.A. § 2255.* The district
court dismissed this motion due to counsel’s failure to comply with
local rules. Because this prior motion was not dismissed on the mer-
its, Webb’s instant motion cannot be considered successive and he did
not need to seek leave from this court prior to its filing.

   For this reason, we grant a certificate of appealability, vacate the
district court’s order, and, without indicating any view as to any other
procedural or substantive issue presented by Webb’s motion, remand
the matter for further proceedings. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                         VACATED AND REMANDED

   *Although Webb was convicted in 1996, and the present petition was
filed in 2001, he argues that his § 2255 motion is timely due to an alleged
impediment to filing. See 28 U.S.C.A. § 2255. The district court did not
address this issue when it summarily denied Webb’s § 2255 motion as
successive. We express no opinion as to the timeliness of the motion. Cf.
Hill v. Braxton, 277 F.2d 701, 707 (4th Cir. 2002).